On Petition foe a Rehearing.
Elliott, J.
In the argument on the petition for a rehearing it is insisted that we did not decide one of the points made by counsel as to the sufficiency of the information. The argument upon this point in the original brief was exceedingly meagre, as counsel evidently relied upon other points for the reversal of the judgment. As stated in the original brief the objection now under discussion was, that “ the prosecuting attorney nowhei’e charges the forgery of the' note, by making the same or causing it to be done,” and this objection is discussed at much length in the brief on the petition. We think it without merit. The introductory clause of the information reads thus: “ Hiram McCormick, the prosecuting attorney of the Forty-ninth Judicial Circuit, prosecuting the pleas of the State of Indiana, gives the court to know and be informed that heretofore, to wit,” etc. The conclusion of the information reads thus : '“'So the said prosecuting attorney says *58that said Jesse Billings was then and there guilty of forgery.” In the body of the information the word “ affiant ” is used where the words “ prosecuting attorney ” should be employed, and on this mistake is founded appellant’s argument, but the whole information taken together clearly and unmistakably shows that the charge was preferred by the proper officer. As this appears, we can not hold that there was any defect in the information available on a motion in arrest of judgment.
We do not deem it necessary to again discuss the questions considered by us in our former opinion.
Petition overruled.
Niblack, J., dissents from this opinion.
Filed June 17, 1886.